Citation Nr: 1821759	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-29 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral knee chondromalacia/degenerative joint disease (DJD), claimed as bilateral leg condition, to include as secondary to the service-connected low back strain and right and left heel spurs.


REPRESENTATION

Appellant represented by:	Kenneth V. Crow, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1973 to March 1976, as well as additional periods of service in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied the Veteran's claim of entitlement to service connection for bilateral knee chondromalacia/DJD.

In September 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding is of record.

This case was last before the Board in March 2014, when the claim was remanded so the Agency of Original Jurisdiction (AOJ) could further assist the Veteran with its development, specifically for a new VA compensation examination and medical opinion.  Upon completion of the remaining development requested by the Board, including readjudication of the claim, as reflected in a October 2017 Supplemental Statement of the Case (SSOC), the AOJ returned the claim to the Board for further appellate review.  There was compliance, certainly the acceptable substantial compliance, with the Board's March 2014 remand instructions in further developing this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The Veteran's bilateral knee condition is not shown to have had its onset during service, or to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of his discharge from service.


CONCLUSION OF LAW

The criteria for service connection for bilateral knee chondromalacia/DJD have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a November 2009 letter, the Veteran was informed of what evidence was required to substantiate his claims, and of his and VA's respective responsibilities in obtaining evidence.  Additionally, this letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He was also afforded ample notice of the applicable law and requirements for substantiating his claims in the September 2012 Statement of the Case (SOC), as well in additional SSOCs.  He has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.  Thus, the Board finds that VA's duty to notify is satisfied.

Regarding the duty to assist, the claims file contains the Veteran's service treatment records (STRs), relevant post-service medical records, buddy statements, and his own written statements.  Neither the Veteran nor his representative has identified, nor does the record otherwise indicate, any other evidence relevant to his claim that is obtainable and has not been obtained.  Furthermore, the Veteran was afforded a VA compensation examination and an opinion was provided in support of his claim.  Upon review of the medical evidence, the Board concludes that the examination report, opinion, and other medical records in the file, when considered collectively, are adequate for the purpose of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board sees that, pursuant to its prior March 2014 remand, the RO/AMC scheduled the Veteran for a VA compensation examination to reassess the nature and etiology of his claimed bilateral knee disability.  The record reflects that he failed to report for this scheduled examination.  VA regulation expressly provides that when a claimant, without good cause, fails to report for a medical examination scheduled in conjunction with an original compensation claim, as is the case here, then the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding that VA's duty to assist is not a one-way street).  Thus, adjudication of this claim will proceed.

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

Service connection may also be granted on a secondary basis for a condition that is not directly caused by the Veteran's service.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, the evidence must demonstrate an etiological relationship between (1) a service-connected disability or disabilities and (2) the condition said to be proximately due to the service-connected disability or disabilities.  Buckley v. West, 12 Vet. App. 76, 84 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, secondary service connection may also be found in certain instances when a service-connected disability aggravates another condition.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

Thus, service connection may be established either by showing (1) direct service incurrence or aggravation, (2) an etiological relationship between the claimed condition and a service-connected disability, or (3) using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

III.  Service Connection for Bilateral Knee Condition

The Veteran's post-service treatment records establish that he has a current diagnosis of bilateral knee chondromalacia/DJD.  See May 2010 VA Exam. Rep.  Consequently, there is probative (i.e. competent and credible), medical evidence of his claimed condition.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).

However, as already alluded to, there still must be competent and credible evidence also of a relationship between the Veteran's claimed disability and his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, .209 F.3d 122, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546,548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, unfortunately, it is in this equally critical respect that the evidence is less favorable to the Veteran's claim.

Initially, although arthritis is considered to be a "chronic disease" under 38 C.F.R. § 3.309(a), to be presumed to have been incurred during service, such chronic disease must manifest to a compensable degree within one year of separation from active duty.  In this case, the first mention of a bilateral knee condition in the medical evidence of record is over 30 years after separation from service, which is well beyond the permissible presumptive period.  Similarly, diagnostic testing in November 2009 revealed minimal degenerative changes medially in the left knee, which is likewise well beyond the permissible presumptive period.  Therefore, the Board concludes that service connection, on a presumptive basis, is not warranted.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

Service treatment records document an injury to the left knee with an abrasion on October 21, 1974, and an impression of an acute (minimal) muscle strain in the medial aspect of the left thigh in April 1975.

Service treatment records in October 1974 documents treatment the Veteran received for an injury to his left knee.  See STR dated Oct. 15, 1974 (indicating that the Veteran sustained an abrasion and a contusion to the left knee); Oct. 21, 1974 (noting that the abrasion is healing well)).  Also, an STR in April 1975 indicates that he complained of minimal left leg pain; which, the record reflects that an impression of an acute (minimal) muscle strain in the medial aspect of the left thigh was made.  These are the only complaints of symptoms that are somewhat related to a knee condition documented in the STRs.  Moreover, the Veteran's March 1976 separation examination was normal and the corresponding report of medical history reflects that he denied having had, or presently having, any knee problems.

In fact, the earliest post-service medical record demonstrating that the Veteran complained of, or was treated for, a knee condition was in 2009, which is many years after his separation from active duty.  See November 2009 X-ray Rep. (revealing minimal degenerative changes medially in the left knee).  This prolonged period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Nevertheless, during the pendency of this appeal, the Veteran has asserted that he experienced bilateral knee symptoms during his active military service, which have continued since his separation from service.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  In this case, the Veteran's assertions that he has continuously experienced pain in his knees since his service are considered competent evidence.  Layno, 6 Vet. App. at 469-70.  However, after weighing the Veteran's assertions of continuity against the absence of in-service treatment records detailing a chronic disability, his explicit denial of knee problems during the separation examination and on the report of medical history, and the prolonged period before the first documented post-service treatment and diagnosis, the Board finds that service connection for a bilateral knee disability is not warranted on the basis of a continuity of symptomatology since active service.  38 C.F.R. § 3.303(b).

Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Regarding direct incurrence, as noted above, STRs in October 1974 document the Veteran's short recovery from a left knee abrasion.  However, there is no other mention of any complaints of, or treatment for, a left or right knee condition within the remaining STRs.  Following the Veteran's separation, the earliest documented evidence of any complaints or treatment for any knee condition was over 30 years after his separation from service.  The fact that a chronic condition was not shown for such a prolonged period after his period of active service weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors in resolving a claim).

The Veteran was afforded a VA compensation examination in May 2010, where the examiner documented the Veteran's reported medical history, including the Veteran's noted onset of bilateral knee pain following physical training activities in boot camp.  A current diagnosis of bilateral knee chondromalacia/DJD was documented.  Following review of the pertinent medical evidence, the examiner concluded that it is less likely as not that the Veteran's bilateral knee condition was caused by or a progression of the condition he was treated for during service.  In support of this determination, the examiner indicated that there is a lack of chronological evidence of a knee condition linked to service.  Specifically, the examiner first noted that: (1) the Veteran only had isolated complaints of the knee in service [i.e. superficial abrasion of the left knee in 1974 and a mild thigh strain in 1975], which were treated and resolved without further complaints, complications, or sequelae; (2) follow-up examinations in 1976, 1979, and 1981 were silent as to any complaints related to the knees; (3) a right knee x-ray taken in 1977 was normal; and, (4) the post-service medical records document the first joint complaints in 2009.  The examiner indicated that the Veteran's simple muscle strain and abrasion of the left knee was treated and resolved itself without any evidence of chronicity; therefore, his current bilateral knee condition is not directly related to these issues, because the skin and soft tissue findings are normal without any evidence of ongoing knee problems noted upon examination during the years following the initial injuries.  Ultimately, the examiner concluded that the Veteran's current bilateral knee problem is more likely related to aging and occupational stresses as a civilian rather than his active military service.

Additionally, the examiner addressed the relationship between the Veteran's service-connected disabilities and his current bilateral knee condition.  Specifically, the examiner indicated that there is not enough significant alteration of gait to add significant forces on the knees causing present complaints; therefore, the Veteran's current knee condition was found not to be related to his service-connected back and feet disabilities.  No secondary cause was found regarding the knees.

For these reasons, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for chondromalacia/DJD of the bilateral knees.  The Veteran was eventually diagnosed with this condition many years after his separation from service, and, although this fact, alone, is not reason enough to deny his claim, there also has not been the required attribution of this condition to his service.  38 C.F.R. § 3.303(d).  See also Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Therefore, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

All said, the Veteran's bilateral knee chondromalacia/DJD has not been attributed to his active military service by a competent and credible medical opinion or by evidence of continuity of symptomatology.  He, as mentioned, is competent to report symptoms that he perceives through his own senses, but these reports must be weighed against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. at 469.  While he has attempted to establish the required nexus through his personal lay assertions, he is not competent to offer an opinion on the etiology of his current knee condition because, as stated, of its medical complexity.  Determining the origins of this type of disability requires specialized training for determinations as to diagnosis and causation and, thus, fall outside the realm of common knowledge of a layperson susceptible to lay opinions on etiology.  Accordingly, he is not competent to render a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service.  See Jandreau, supra; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  The VA examiner's medical opinion is clearly against the claim, not instead supportive of it.

As the preponderance of the evidence is against a finding that the Veteran's bilateral knee chondromalacia/DJD is etiologically related to his active military service, the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral knee chondromalacia/DJD, claimed as bilateral leg condition, to include as secondary to the service-connected low back strain and right and left heel spurs, is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


